DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on  applications filed in China on October 24, 2017. It is noted, however, that applicant has not filed certified copies of these foreign applications as required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 11-15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al publication number 2016/0238821.
With respect to claim 11, Liao discloses the limitations therein including the following: an imaging lens assembly (abstract, fig 5, corresponding embodiment 3); comprising first, second, third, fourth, fifth lenses which are sequentially arranged from an object side to an image side along an optical axis (fig 5, lenses “310” through “350”, corresponding embodiment 3, “Lens 1” through “Lens 5”); the first lens has positive refractive power with both object side and image side surfaces as convex (fig 5, lens “310”, corresponding embodiment 3, “Lens 1”); the second lens has negative refractive power and both object side and image side surfaces are concave (fig 5, lens “320”, corresponding embodiment 3, “Lens 2”); the third lens has positive refractive power, an image side surface being convex (fig 5, lens “330”, corresponding embodiment 3, “Lens 3”); the fourth lens having negative refractive power, an image side surface being concave (fig 5, lens “340”, corresponding embodiment 3, “Lens 4”); a fifth lens having a positive or negative refractive power (fig 5, lens “350”, corresponding embodiment 3, “Lens 5”); the satisfaction of the first mathematical condition of claim 11 (embodiment 3, (f1)(f3) /f = 4.4); and the satisfaction of the second mathematical condition of claim 11 (embodiment 3, (f2)(f4) /f = 2.6). 
With respect to claim 12, Liao further discloses the satisfaction of the claimed mathematical condition (the table of paragraph 0139, embodiment 3 = 0.97).  

With respect to claim 14, Liao further discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 2.5).
  With respect to claim 15, Liao further discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 0.52).
With respect to claim 17, Liao further discloses the satisfaction of the claimed mathematical condition (the table of paragraph 0139, embodiment 3 = 18.0 degrees).
With respect to claim 18, Liao further discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 1.85).
With respect to claim 20, Liao further discloses the satisfaction of the claimed mathematical condition (embodiment 3 = +0.12).
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed imaging lens assembly specifically including, as the distinguishing features in . 
Prior Art Citations
	Dai et al publication number 2018/0081152, Shi publication number 2019/0196142, Shi publication number 2019/0196152, Son publication number 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 12, 2022